DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-23 are allowed.
The prior arts of record teaches prior arts disclose various tympanic lenses: Olsen et al. (US 2014/0056453), Bern (US 2015/0049889), Ho et al. (US 2009/0016553), Funahashi (US 2012/0263339), Pura et al. (US 2012/0014546), Garcia et al. (US 5,742,692), Perkins et al. (US 2019/0069097) and Freed (US 2016/0029132). Nevertheless the prior arts of record lacks “an umbo platform attached to a distal end of the microactuator; and a source of electrical signals mounted on said chassis and electrically connected to the microactuator through at least one wire, wherein the damper comprises a viscoelastic material in contact with the at least one bias spring, and wherein the viscoelastic material is configured to become stiffer or more viscous as a vibration frequency of the tympanic lens increases,” as required by claim 1, “a damper separate from and attached to the at least one biasing element, wherein the damper comprises a viscoelastic material in contact with the at least one biasing element, and wherein the at least one bias spring comprises a series of coils and the viscoelastic material fills the center of the coils; an umbo platform attached to a distal end of the microactuator; and a source of electrical signals mounted on said chassis and electrically connected to the microactuator through at least one wire,” as required by claim 8, “a damper separate from and attached to the at least one biasing element, wherein the damper comprises a viscoelastic material in contact with the at least one biasing element; an umbo platform attached to a distal end of the microactuator; and a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651